Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the species election requirement, dated July 15, 2021, has been received. By way of this reply, Applicant has amended claims 1, 6, 14, and 16-19, and added new claims 64-65. Applicant has elected, without traverse, the species of MEDI4736 as the species of treatment, the species of a chimeric antigen receptor (CAR) as the species of recombinant receptor, and the species of CD19 as the elected antigen.
Claims 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2021.
Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 are therefore under examination, drawn to methods of expanding genetically engineered cells by administering an immune checkpoint inhibitor.

Claim Rejections - Improper Markush
Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and 
The Markush grouping of claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the listed treatments of an immune checkpoint inhibitor, radiation, or a physical or mechanical manipulation do not share a common structure or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for chimeric antigen receptor (CAR) T cells, does not reasonably provide enablement for any genetically engineered cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The present claims are drawn to a method for expanding genetically engineered cells. However the instant specification, as filed, does not provide sufficient enabling description for any genetically engineered cell, as the specification discloses only CAR-T cells as the genetically engineered cells.
The number of potential cells in the human body is vast, each with their own distinct physiology and phenotype. The specification offers no evidence or guidance as to how any cell, save CAR-T cells, could be expanded by the administration of the claimed treatment methods. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the claimed methods to the development of effective methods expanding a population of genetically engineered cells broadly encompassed by the claimed invention.

Applicant is invited to amend the claims to recite only an immune cell expressing a chimeric antigen receptor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (WO2017210617A2) as evidenced by Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).
Mueller teaches the administration of CAR-expressing cells which target CD19 in conjugation with the anti-PD-L1 antibody MEDI4736 (page 334, line 26 through page 335, line 16). Mueller teaches that molecules which inhibit PD-L1 enhance the activity of the CAR-expressing cell (page 37, line 31-35). 

Mueller also teaches features of CARs which include intracellular signaling domains such as ITAM and CD3-zeta (page 78). Mueller also teaches costimulatory molecules such as 4-1BB (page 79). Mueller also teaches that the cell expressing the CAR molecule is an NK cell or a CD4+/CD8+ T cell (page 37, lines 12-16).
Mueller further teaches dosages of CAR expressing cells of 0.1 x 108 cells (page 3, lines 7-10).
While Mueller does not explicitly teach that inhibition of PD-L1 results in expansion of CAR-T cells, Pauken teaches that blockade of PD-1/PD-L1 in exhausted T cells reverses this phenotype, resulting in “reinvigoration” of cells, restoring effector functions and increasing cell numbers, i.e., expanding the population (Figure 1). More specifically, administering anti-PD-L1 or anti-PD-L1 antibodies following the development of exhaustion (3–4 weeks after infection by lymphocytic choriomeningitis virus) led to increased CD8+ T cell, proliferation, cytokine production and cytolytic activity (page 270, right column) suggesting that anti-PD-L1 antibodies are able to reverse T cell exhaustion even after extended periods of exhaustion. Pauken also describes this phenomenon in the context of cancer immunotherapy (page 272, right column). Mueller therefore inherently teaches this property of the claimed method.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. The instantly claimed active method steps are identical to the method steps taught by Mueller and would therefore elicit identical functional properties whenever performed. In other words, the expansion of the cells is a natural result of the prior art. Therefore, the method performed by Mueller anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-7, 11-14, 16-19, 29, 31, 33-36, 39-42, 44, 46-49, 53, and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO2017210617A2) in view of Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).  
Mueller teaches the administration of CAR-expressing cells which target CD19 in conjugation with the anti-PD-L1 antibody MEDI4736 (page 334, line 26 through page 335, line 16). Mueller teaches that molecules which inhibit PD-L1 enhance the activity of the CAR-expressing cell (page 37, line 31-35). 
Mueller further teaches a method of treating cancer, comprising administering a second therapy after being administered a first CAR-expressing cell therapy and the patient has been determined to not have responded to said first therapy (page 19, lines 8-14). Mueller further teaches that the combination of a CD19 CAR and a PD-L1 inhibitor is useful in treating patients with acute lymphoblastic leukemia (ALL) who have relapsed based on one or more of reappearance of blasts in the blood or bone marrow (page 52, lines 5-15). 
Mueller also teaches features of CARs which include intracellular signaling domains such as ITAM and CD3-zeta (page 78). Mueller also teaches costimulatory molecules such as 4-1BB (page 79). Mueller also teaches that the cell expressing the CAR molecule is an NK cell or a CD4+/CD8+ T cell (page 37, lines 12-16).
Mueller further teaches dosages of CAR expressing cells of 0.1 x 108 cells (page 3, lines 7-10).
While Mueller is silent with regard to inhibition of PD-L1 resulting in expansion of CAR-T cells, Pauken teaches that blockade of PD-1/PD-L1 in exhausted T cells reverses this 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mueller and Pauken to arrive at the claimed invention. The use of checkpoint inhibitors such as the anti-PD-L1 antibody MEDI4736 in combination with anti-CD19 CAR-T cell therapy for cancer treatment was known in the art according to Mueller. As Pauken teaches that blockade of PD-1/PD-L1 is able to reinvigorate T cells, it would naturally flow that the administration of an anti-PD-L1 antibody would recover CAR-T cells which have become exhausted after administration and promote expansion of said CAR-T cells, even after an extended period of time. Together, Pauken and Mueller teach a solution to the known problem of T cell exhaustion, and a skilled artisan would be able to achieve such a solution by combining these two references with a predictable likelihood of success.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644